Beady, J.
In this case the defendants claimed to he the tenants of E. & A. Ingraham & Co., but on the trial no evidence of such a relation was given, except the receipts taken by the defendants on.the payment of rent to the agent of the plaintiff, and in which the amounts paid were stated- to be ré*376ceived for account of E. & A. Ingraham & Co. Why the moneys were” paid by the defendants does not appear; whether as agents, attorney in fact or as assignees of the term, is not shown. The chief feature of the defendants’ defence is for this reason wanting. The receipts for the reason stated are vague and unsatisfactory, and would not justify the inference that the money paid was paid by the defendants as under tenants, more particularly when they said after the failure of E. & A. Ingraham & Co. that they intended to occupy the store for the same business carried on by that firm. In the absence of this proof there is no evidence showing that the defendants are liable to E. & A. Ingraham & Co. under any hiring from them, a legal conclusion which if it existed would in my opinion, require in this case the application of other legal principles than those upon which it must be decided. The plaintiff finding the defendants in possession as detailed by the witness Jackson, and governed by the details of the interview which then took place, with the other circumstances developed, I think the hiring from or occupation under the plaintiff was a question of fact which could he submitted with propriety -to the jury as was done here. I do not design to add anything on this branch of the case to the views expressed by Judge Daly, in which I concur.
I think the judgment should be affirmed.